Title: To George Washington from Henry Knox, 28 March 1783
From: Knox, Henry
To: Washington, George


                        
                            West point 28 March 1783
                        
                        I rejoice with you my dear friend and General, with glorious issue of your
                            warfare how rich  must be your sensations at this moment! May the  God long
                            continue you to see the progression of  peace and happiness which has been obtained under your
                            auspices. happy day for America! I am my dear General with the greatest warmth & sincerity Your affectionate
                        
                            H. Knox
                        
                    